*7OPINION OF THE COURT
Per Curiam.
Respondent, Jeffrey M. Spiegel, was admitted to the practice of law in the State of New York by the Second Judicial Department on September 16, 1992. At all times pertinent to this proceeding, respondent has resided within the First Judicial Department, and respondent committed the acts relevant to this proceeding within the First Judicial Department.
Petitioner seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) upon the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e). In support, petitioner has demonstrated that, on January 15, 1998, respondent pleaded guilty in the Supreme Court of the State of New York, County of New York, to violation of General Business Law § 352-c (5), a class E felony.
Since respondent’s conviction clearly constitutes a felony under section 90 (4) (e) and he has therefore been automatically disbarred pursuant to section 90 (4) (a), the petition to strike respondent’s name from the roll of attorneys should be granted.
Sullivan, J. P., Ellerin, Williams, Mazzarelli and Saxe, JJ., concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective the date hereof.